IN THE SUPREME COURT OF THE STATE OF WASHINGTON


KUT SUEN LUI and MAY FAR LUI,                  )
                                               )
               Petitioners,                    )              No. 91777-9
      V.                                       )
                                               )                En Bane
ESSEX INSURANCE COMPANY,                       )
           Respondent.                         )
                                               )     Filed    JUN 0 Q 20j6

      WIGGINS, J.-Kut Suen Lui and May Far Lui (the Luis) owned a building that

sustained water damage after a pipe burst while the building was vacant. The Luis'

insurance policy for the building limited coverage for water damage in two ways based

on vacancy: coverage was suspended if the building remained vacant for 60

consecutive days and, effective at the beginning of any vacancy, there was no

coverage for certain specified losses, including water damage. The Luis argue that

the policy is ambiguous and should be interpreted in the Luis' favor to mean that the

exclusion of coverage for water damage would commence only after a 60-day

vacancy. We reject the Luis' arguments and find that the policy unambiguously

excluded coverage for water damage immediately upon vacancy. We reverse the trial

court's contrary holding and affirm the Court of Appeals.
State v. Lui (Kut Suen & May Far), No. 91777-9


                        FACTS AND PROCEDURAL HISTORY

      The Luis owned a building containing tenant space. The building's last tenant,

the Agape Foundation Inc., left the building in the first week of December 2010 after

being evicted by the Luis for failure to pay rent. At the time of the incidents giving rise

to this claim, the Luis were not renting the building to a tenant.

       On or about January 1, 2011, less than 60 days after the Agape Foundation

Inc. moved out of the building, a frozen sprinkler pipe broke in the building and caused

substantial water damage to the building. Upon discovering the water damage, the

Luis notified their insurance provider, Essex Insurance Company, and filed a cl.aim.

Essex began investigating the Luis' claim and paid the Luis a total of $293,598.05 for

property damage during the course of its investigation.

       After paying this sum, Essex discovered that the property was vacant at the

time of the water damage. Essex then denied the Luis' claim and refused to pay any

more money. In denying the Luis' claim, Essex sent their attorney a letter explaining

that the endorsement in the Luis' insurance policy excluded coverage for the water

damage because it occurred while the building was vacant. The letter explained

Essex's reasoning as follows:

             This letter explains the reasons why Essex must deny your clients'
       claim based on the investigation to date.

             First, the policy contains a Change of Conditions Endorsement,
       which I copy here at Appendix A This Endorsement was specifically
       endorsed to the policy over the past few years. As you will see, that
       Endorsement states:

              Effective at the inception of any vacancy or unoccupancy,
              the Causes of Loss provided by this policy are limited to
              Fire, Lightning, Explosion, Windstorm or Hail, Smoke,


                                             2
State   v. Lui (Kut Suen & May Far),   No. 91777-9


                Aircraft or Vehicles, Riot or Civil Commotion, unless prior
                approval has been obtained from the Company.

                 In this situation, the subject building was vacant and unoccupied
         at the time of the loss. The insurance company was never notified of the
         vacancy until after the loss, and hence never approved coverage beyond
         the named perils listed in the Endorsement. The cause of the January 1,
         2011 loss was not one of the perils named in the Change of Conditions
         Endorsement. Therefore, the insurance company cannot provide
         coverage for the claimed loss.

In addition, the letter stated that Essex would refrain from seeking reimbursement for

the money that Essex had already paid to the Luis on condition that the Luis would

not pursue their claim any further.

         The Luis sued Essex, claiming total damages in the amount of $758,863.31.

Both the Luis and Essex filed cross motions for summary judgment. Essex argued

that the unambiguous language of the "Change in Condition Endorsement" (the

endorsement) in the Luis' insurance policy immediately suspends coverage at the

inception of any vacancy for all but specifically named causes of loss. Because the

property was vacant and water damage was not one of the named causes of loss,

Essex argued that the court should rule that the Luis were not entitled to coverage as

a matter of law. The Luis argued that coverage restrictions from their policy's "Vacancy

Provisions" become effective if the property is vacant for a period of 60 consecutive

days. Further, the Luis sought summary judgment on the grounds that (1) Essex was

estopped from denying coverage, (2) Essex waived its right to deny coverage, and (3)

Essex denied the coverage in bad faith.

         The trial court denied Essex's motion for summary judgment and granted partial

summary judgment in favor of the Luis solely on its conclusion that the endorsement



                                                 3
State v. Lui (Kut Suen & May Far), No. 91777-9


was internally ambiguous and, therefore, had to be construed as providing coverage

for the water damage. Specifically, the trial court stated, "The court finds there is a

conflict in the two paragraphs of the change of conditions endorsement." The court

resolved the conflict in favor of the Luis, holding that the word "inception" from the

endorsement "does not suspend coverage automatically." The court acknowledged

that it was ruling only on the "narrow issue" that there was "a conflict in the language"

of the endorsement. Thus, the court declined to grant summary judgment on the Luis'

waiver, estoppel, and bad faith claims, stating that there are questions of material fact

that govern those issues. 1

       Essex moved for reconsideration and asked in the alternative that the court

certify the ruling for appeal under RAP 2.3(b)(4). The court denied Essex's motion for

reconsideration but did certify its ruling for review. In certifying its ruling for review, the

court also ordered "that all further action in this Court involving the Luis' claims against

Essex are severed and stayed pending resolution of Essex' appeal to the Court of

Appeals."

       The Court of Appeals accepted review on the certified issue of whether the

provisions within the endorsement were ambiguous. In an unpublished opinion, the

Court of Appeals reversed the trial court's order granting summary judgment in favor

of the Luis. The Court of Appeals ruled that the plain language of the endorsement

unambiguously limited coverage to only the enumerated causes of loss at the moment



1 The issues of waiver, estoppel, and bad faith are not before our court. The Luis asked the
Court of Appeals to review these issues, but the Court of Appeals refused on the basis that
the issues were not properly before the court. Kut Suen Lui v. Essex Ins. Co., noted at 186
Wash. App. 1045, 2015 WL 1542380, at *7. The Luis do not raise these issues here.

                                               4
State v. Lui (Kut Suen & May Far), No. 91777-9


the building became vacant, not after 60 days as the Luis argued. The Luis then filed

a petition for review with this court, which we granted.


                                       ANALYSIS

  I.   Standard of Review

       "This court reviews summary judgment determinations de novo, engaging in

the same inquiry as the trial court." Durland v. San Juan County, 182 Wash. 2d 55, 69,

340 P.3d 191 (2014 ). "Summary judgment is proper where there are no genuine issues

of material fact and the moving party is entitled to judgment as a matter of law." /d.

Courts interpret language in an insurance policy as a matter of law, and we review de

novo. Expedia, Inc. v. Steadfast Ins. Co., 180Wn.2d 793,802,329 P.3d 59 (2014).

 II.   The Luis' Insurance Policy Did Not Cover the Water Damage

       We construe insurance policies as contracts. Weyerhaeuser Co. v. Commercial

Union Ins. Co., 142 Wash. 2d 654, 665, 15 P.3d 115 (2000). When we interpret an

insurance policy, we consider the insurance policy as a whole, giving the policy '"a

fair, reasonable, and sensible construction as would be given to the contract by the

average person purchasing insurance."' Key Tronic Corp. v. Aetna (CIGNA) Fire

Underwriters Ins. Co., 124 Wash. 2d 618, 627, 881 P.2d 201 (1994) (quoting Queen City

Farms, Inc. v. Cent. Nat'! Ins. Co. of Omaha, 126 Wash. 2d 50, 65, 882 P.2d 703, 891
P.2d 718 (1994)). Where possible, we harmonize clauses that seem to conflict in order

to give effect to all of the contract's provisions. Realm, Inc. v. City of Olympia, 168 Wn.

App. 1, 5, 277 P.3d 679 (2012). "Every insurance contract shall be construed

according to the entirety of its terms and conditions as set forth in the policy, and as



                                             5
State v. Lui (Kut Suen & May Far), No. 91777-9


amplified, extended, or modified by any rider, endorsement, or application attached to

and made a part of the policy." RCW 48.18.520.

       In this case, the language of the Luis' insurance policy,· including the

endorsement, is plain-it did not cover water damage. Specifically, reading the

endorsement, the average insured would understand by the policy's plain language

that (1) the endorsement's terms supersede the terms of the underlying policy, (2) the

endorsement's first paragraph excluded all coverage after 60 days of vacancy, and

(3) the endorsement's second paragraph provided only limited coverage from when

the building first became vacant up until 60 days of that vacancy. Because the

language of the policy is plain, we enforce that language.

   A. Description of the endorsement

       The endorsement to the Luis' insurance policy stated in relevant part:

                   CHANGE IN CONDITIONS ENDORSEMENT
          Please read carefully as this changes coverage under your policy.

                           VACANCY OR UNOCCUPANCY

       Coverage under this policy is suspended while a described building,
       whether intended for occupancy by owner or tenant, is vacant or
       unoccupied beyond a period of sixty consecutive days, unless
       permission for such vacancy or unoccupancy is granted hereon in writing
       and an additional premium is paid for such vacancy or unoccupancy.

       Effective at the inception of any vacancy or unoccupancy, the Causes of
       Loss provided by this policy are limited to Fire, Lightning, Explosion,
       Windstorm or Hail, Smoke, Aircraft or Vehicles, Riot or Civil Commotion,
       unless prior approval has been obtained from the Company.

       This endorsement superseded the original terms of the underlying insurance

policy. Insurance policies may be "amplified, extended, or modified by any ...

endorsement ... attached to and made a part of the policy." RCW 48.18.520. "An


                                            6
State v. Lui (Kut Suen & May Far), No. 91777-9


endorsement becomes a part of the insurance contract even if the result is a new and

different contract. As endorsements are later in time, they generally control over

inconstant terms or conditions in a policy." Transcon. Ins. Co.     v.   Wash. Pub. Uti/s.

Dists.' Uti/. Sys., 111 Wash. 2d 452, 462, 760 P.2d 337 (1988). By its plain language, the

endorsement changed the terms of the underlying policy. In italicized letters, the

endorsement asked the insured to "[p]lease read carefully as this changes coverage

under your policy" Because the endorsement changed the terms of the underlying

insurance policy, the terms of the endorsement control.

       Despite the plain language of the endorsement, the Luis argue that an

ambiguity exists between the endorsement's two paragraphs. We therefore analyze

the operative language of the endorsement and its meaning.

   B. Plain language and meaning of terms of the endorsement

       The plain language of the endorsement provides that whenever an insured

building becomes vacant, insurance coverage is limited, and that after 60 days of

vacancy, insurance coverage is suspended. "[l]f the policy language is clear and

unambiguous, we must enforce it as written; we may not modify it or create ambiguity

where none exists." Quadrant Corp.     v.   Am. States Ins. Co., 154 Wash. 2d 165, 171, 110
P.3d 733 (2005). Language in an insurance contract is ambiguous if it is susceptible

to two different but reasonable interpretations. State Farm Mut. Auto. Ins. Co.    v.   Ruiz,

134 Wash. 2d 713, 722, 952 P.2d 157 (1998). If an insurance contract contains an

ambiguity,

       we may rely on extrinsic evidence of the intent of the parties to resolve
       the ambiguity. Any ambiguity remaining after examination of the
       applicable extrinsic evidence is resolved against the insurer and in favor


                                               7
State v. Lui (Kut Suen & May Far), No. 91777-9


      of the insured. But while exclusions should be strictly construed against
      the drafter, a strict application should not trump the plain, clear language
      of an exclusion such that a strained or forced construction results ....
      [l]n Washington the expectations of the insured cannot override the plain
      language of the contract.

Quadrant Corp., 154 Wash. 2d at 171-72 (citations omitted).

      We begin with the plain language of the first paragraph. It states that

"[c]overage under this policy is suspended while a described building ... is vacant ...

beyond a period of sixty consecutive days" unless the insured pays an additional

premium and Essex agrees to the vacancy. The underlying policy defines "vacant."

When a term is defined in a policy, that definition applies throughout the policy. See

Kitsap County v. Allstate Ins. Co., 136 Wash. 2d 567, 576, 964 P.2d 1173 (1998) ("lfterms

are defined in a policy, then the term should be interpreted in accordance with that

policy definition."). In this case, the policy defines "vacant" in the following provision:

       6.   Vacancy
            a.   Description of Terms
                 (1)   As used in this Vacancy Condition, the term building and
                       the term vacant have the meanings set forth in ... (1 )(b)
                       below:

                       (b)   When this policy is issued to the owner or general
                             lessee of a building, building means the entire
                             building. Such building is vacant unless at least 31%
                             of its total square footage is:
                             (i)    Rented to a lessee or sub-lessee and used by
                                    the lessee or sub-lessee to conduct its
                                    customary operations; and/or
                             (ii)   Used by the building       owner to     conduct
                                    customary operations.
                  (2) Buildings under construction or renovation are not
                      considered vacant.




                                              8
State v. Lui (Kut Suen & May Far), No. 91777-9


Therefore, a condition to the first paragraph of the endorsement becoming effective is

that less than 31 percent of the building is being rented or used for its customary

operations, unless it is under construction or renovation.

      The first paragraph of the endorsement also contains the terms "suspended"

and "beyond," which are not defined within the policy. We give undefined terms in an

insurance policy their popular and ordinary meaning in accord with the understanding

of the average purchaser of insurance, which we may determine by reference to

dictionary definitions. Queen City Farms, Inc., 126 Wash. 2d at 77. The ordinary meaning

of "suspended" to the average insured is that there is no insurance coverage "beyond"

60 days of vacancy. Indeed, the dictionary definition of "suspended" is "temporarily

debarred, inactive, inoperative : held in abeyance." WEBSTER's THIRD NEW

INTERNATIONAL DICTIONARY 2303 (2002). Similarly, the average insured would

understand "beyond" to mean after the 60 days of vacancy, which is again confirmed

by the dictionary definition. See id. at 210 ("beyond" means "farther away or farther

along in space, time, or any developing temporal activity"). Therefore, the average

insured would understand that the first paragraph of the endorsement ends all

insurance coverage if less than 31 percent of the building has been rented or used for

its customary operations for more than 60 consecutive days.

       We turn now to the plain language of the endorsement's second paragraph:

"Effective at the inception of any vacancy ... , the Causes of Loss provided by this

policy are limited to Fire, Lightning, Explosion, Windstorm or Hail, Smoke, Aircraft or

Vehicles, Riot or Civil Commotion, unless prior approval has been obtained from the

Company." While not defined in the Luis' policy, we have ruled that the average


                                             9
State v. Lui (Kut Suen & May Far), No. 91777-9


insured would understand the term "inception" to mean "'an act, process, or instance

of beginning."' Panorama Village Condo. Owners Ass'n Bd. of Dirs.   v. Allstate Ins. Co.,
144 Wash. 2d 130, 139, 26 P.3d 910 (2001) (quoting WEBSTER'S THIRD NEW

INTERNATIONAL DICTIONARY 1141 (1981 )). Therefore, by the plain language of the

second paragraph, the endorsement provides only limited coverage at the moment

the building becomes vacant (meaning that less than 31 percent of the building is

rented or used for its customary operations).

   C. Structure and policy

       Reading the endorsement's two paragraphs together, the average insured

would understand that the endorsement alters the underlying insurance policy to the

extent that when a building becomes vacant, the policy provides limited coverage and,

after a 60 consecutive day vacancy, the policy provides no coverage.

       The policy reasoning for vacancy provisions supports this plain language

reading. Potentially damaging conditions in a vacant building are more likely to go

undiscovered. See Rojas     v.   Scottsdale Ins. Co., 267 Neb. 922, 929-30, 678 N.W.2d
527 (2004 ). The longer a building is vacant, the greater the risk and the greater the

damage if there is a condition causing damage. /d. Therefore, it makes sense that a

vacancy endorsement would limit coverage for the first 60 days of a vacancy and then

exclude all coverage if the building remains vacant after 60 days. Indeed, the facts of

this case highlight the risks to a vacant building and why an insurance company would

include such a vacancy endorsement. Because the Luis' building was vacant, the

water leak went unnoticed until someone called the fire department to report "water




                                             10
State v. Lui (Kut Suen & May Far), No. 91777-9


coming from a building." Had the Luis or a tenant occupied the building, the response

time and resulting damage may have been reduced.

      The Luis argue that the structure of the endorsement leads to a different

conclusion. The Luis assert that the endorsement can reasonably be read to mean

that there are no coverage consequences at all until after 60 days of vacancy. The

Luis make this argument based on the order of the two paragraphs of the

endorsement-that that the first paragraph is the "dominant concept" of the

endorsement and controls the reading of the second paragraph. Specifically, the Luis

state that because the first paragraph prescribes the coverage consequences of 60

days of vacancy, the second paragraph can reasonably be read as also not effective

until after 60 days of vacancy.

       The Luis also contend that their interpretation of the vacancy endorsement

harmonizes with the Vacancy Provisions of the underlying policy. The Vacancy

Provisions of the underlying policy state that

       [i]f the building where loss or damage occurs has been vacant for more
       than 60 consecutive days before that loss or damage occurs:

       (1)   We will not pay for any loss or damage caused by any of the
             following even if they are Covered Causes of Loss: ...

             (d) Water damage.

The Luis argue that the endorsement says that it only changes the policy, it does not

say that it replaces it, and that their interpretation harmonizes the provisions of the

entire policy.

       The Luis' interpretation of the endorsement is unreasonable because it ignores

the plain language of the second paragraph and causes much of the endorsement's


                                            11
State v. Lui (Kut Suen & May Far), No. 91777-9


language to become superfluous. See Queen City Farms, Inc., 126 Wash. 2d at 94

(refusing to interpret an insurance policy in a manner that would cause some of its

terms to be superfluous and without meaning). If we were to accept the Luis' assertion

that insurance consequences do not exist until after 60 days of vacancy, the phrase

"effective, at the inception of any vacancy" in the endorsement's second paragraph

becomes meaningless in light of the first paragraph's statement that "coverage under

this policy is suspended while a described building ... is vacant or unoccupied beyond

a period of sixty consecutive days." The Luis' interpretation of the endorsement further

creates an unresolvable contradiction where the first paragraph would cause all

coverage to be suspended while the second paragraph simultaneously provides

limited coverage.

       The Luis' argument that that their interpretation harmonizes with the Vacancy

Provisions is similarly unreasonable. While the Vacancy Provisions section of the

underlying policy may have excluded coverage for water damage only after 60 days

of vacancy, the endorsement changes the terms of the policy to exclude coverage for

water damage at the inception of any vacancy. See Transcon. Ins. Co., 111 Wash. 2d at

462 (endorsement provisions control over underlying policy provisions if so stated in

the endorsement). The Luis' argument is unavailing because it ignores the controlling

nature of the endorsement. We must read the insurance policy as a whole, including

endorsements that explicitly change the terms of the policy. RCW 48.18.520; see also

Transcon. Ins. Co., 111 Wash. 2d at 462. In this case, the endorsement excludes

coverage for water damage in the first 60 days of a vacancy. To interpret these

provisions to the contrary would cause the endorsement's language that it changes


                                            12
State   v.   Lui (Kut Suen & May Far), No. 91777-9


the underlying policy to either be superfluous or be in direct conflict with the Vacancy

Provisions. See Quadrant Corp., 154 Wash. 2d at 170 (we may not create an ambiguity

where none exists). Because the Luis' interpretation of the endorsement and the

overall insurance policy is unreasonable, it does not create an ambiguity that must be

resolved in their favor.

             Lastly, the Luis claim that the Court of Appeals erred by inserting subjectivity

into its analysis of whether the endorsement was ambiguous. Specifically, the Luis

claim that the Court of Appeals inappropriately construed the policy based on what

the court presumed the Luis knew about Essex's interpretation of the policy. In a

footnote, the Court of Appeals elaborated on the fact that the Luis had a prior

insurance policy with Essex in 2004, and that the coverage under that prior policy was

partially suspended when Essex discovered that the insured building was vacant. Kut

Suen Lui        v.   Essex Ins. Co., noted at 186 Wash. App. 1045, 2015 WL 1542380, at *4 n.6

(insurance agent explained to the Luis that coverage was restricted as soon as the

building became vacant). From this prior experience, The Court of Appeals stated that

"[t]he record shows the Luis were aware of Essex's interpretation of the policy in

2004 .... " 2015 WL 1542380, at *4 n.6.

             Although the Court of Appeals noted the Luis' prior knowledge in a footnote, the

court did not base its analysis of ambiguity on their knowledge. /d. at *5-7. Indeed, the

court's analysis focused solely on the plain language of the endorsement and the

policy reasoning behind such endorsements. /d. Further, even if the Luis are correct

in their assertion that the Court of Appeals inappropriately considered their prior

understanding of the endorsement, it does not impact our resolution of this case. Our


                                                 13
State v. Lui (Kut Suen & May Far), No. 91777-9


review of the insurance policy is de novo. Expedia, Inc., 180 Wash. 2d at 802. As

discussed above, our objective analysis of the insurance policy, considering the plain

language as would be understood by an average insured, demonstrates that Luis'

policy unambiguously excluded coverage for the water damage.

        Therefore, we affirm the Court of Appeals' reversal of the trial court's ruling

construing the endorsement in favor of the Luis. The building was vacant. The Luis'

policy endorsement did not cover water damage in a vacant building.

 Ill.   Tt1e Luis' Insurance Policy Unambiguously Defines "Vacancy"

        As stated above, the only issue certified for appeal was whether the trial court

erred when it granted summary judgment for the Luis on finding that the endorsement

was internally ambiguous. However, for the first time on appeal, the Luis now ask that

we hold that the term "vacancy" is ambiguous. We have discretion to decide whether

we address an issue asserted for the first time on appeal. RAP 2.5(a). We choose to

address the definition of "vacancy" because we need to look no further than the

definitions section of the insurance policy.

        Tl1e Luis assert that the term "vacancy" in the insurance policy is undefined and

ambiguous. Specifically, the Luis seem to argue that because the endorsement and

the Vacancy Provisions do not "explicitly define 'vacancy,"' we should hold the term is

ambiguous and interpret it in their favor. The Luis advocate that we adopt a definition

of "vacancy" that precludes a finding of vacancy if the building's owners maintain "a

continuous physical presence at the property."

        The Luis' argument is not well taken. The insurance policy defines a "vacancy"

as follows: a "building is vacant unless at least 31% of its total square footage is: (i)


                                               14
State v. Lui (Kut Suen & May Far), No. 91777-9


[r]ented to a lessee or sub-lessee to conduct its customary operations; and/or (ii)

[u]sed by the building owner to conduct customary operations." When an insurance

policy defines a term, that definition applies throughout the policy. See Kitsap County,
136 Wash. 2d at 576 ("If terms are defined in a policy, then the term should be interpreted

in accordance with that policy definition."). The Luis offer no conflicting language from

within the insurance policy to demonstrate that this definition is ambiguous.

IV.   We Decline To Exercise Our Discretion To Rule on Whether the Building Was
      under Renovation

       Alternatively, the Luis ask us to affirm the trial court's decision on the ground

that the building was under renovation at the time of the loss and thus not "vacant."

The Court of Appeals refused to address this issue under the general rule that

appellate courts will not consider issues raised for the first time on appeal. Essex Ins.

Co., 2015 WL 1542380, at *7 (quoting State v. McFarland, 127 Wash. 2d 322, 332-33,

899 P.2d 1251 (1995); RAP 2.5(a)). Similarly, in response to the Luis' argument, Essex

now asserts that the policy distinguishes between "vacant" and "unoccupied" property

and that we should rule that the policy excluded coverage for the water damage

because the building was "unoccupied." We decline to consider these issues because

they were not certified by the trial court for appeal and are not sufficiently developed

for our review.

                                     CONCLUSION

       We affirm the Court of Appeals. The plain language of the Luis' insurance policy,

as modified by the endorsement, did not cover the water damage to their vacant

building.



                                            15
State v. Lui (Kut Suen & May Far), No. 91777-9




      WE CONCUR.




                                            16